As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 99.6% Aerospace & Defense: 2.4% Precision Castparts Corp. $ Beverages: 3.0% SABMiller - ADR Biotechnology: 5.6% Celgene Corp. * Chemicals: 9.8% Ecolab, Inc. Monsanto Co. Praxair, Inc. Computers & Peripherals: 13.5% Apple, Inc. EMC Corp. * Energy Equipment & Services: 3.7% Schlumberger Ltd. Health Care Equipment & Supplies: 2.3% Intuitive Surgical, Inc. * Hotels, Restaurants & Leisure: 9.5% Las Vegas Sands Corp. Starbucks Corp. Yum Brands, Inc. Industrial Conglomerates: 4.8% General Electric Co. Internet Software & Services: 11.1% Ebay, Inc. * Google, Inc. * Tencent Holdings Ltd. - ADR IT Consulting & Services: 6.1% Cognizant Technology Solutions - Class A * Visa, Inc. Media: 6.6% Discovery Communications, Inc. * Walt Disney Co. Multiline Retail: 6.4% Dollar General Corp. * Family Dollar Stores, Inc. Pharmaceuticals: 7.0% Allergan, Inc. Shire - ADR Road & Rail: 2.1% Union Pacific Corp. Specialty Retail: 0.3% Ross Stores, Inc. Tobacco: 3.8% Philip Morris International, Inc. Trading Co & Distributors: 1.6% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $27,846,988) SHORT-TERM INVESTMENT: 1.1% Invesco Short Term Investment Trust Treasury Portfolio, 0.02% ^ TOTAL SHORT-TERM INVESTMENT (Cost $384,417) TOTAL INVESTMENTS IN SECURITIES: 100.7% (Cost $28,231,405) Liabilities in Excess of Other Assets: (0.7)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Annualized seven day yield as of September 30, 2012. ADR -
